DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-22-2019 and         10-8-2019 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 

Step 1 – Statutory Category
	Claim 1 is directed towards a series of mathematical steps and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claim 1 is directed to a method of signal analysis to distinguish clutter from targets that is accomplished through a series of mathematical operations performed presumably by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.

Step 2A, Prong Two — Practical Application
	If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception 
Claims 2 discloses the additional step of types of RF measurements. Claims                 3-10 discloses additional signal processing including calculation of characteristics and signal matching. These additional steps are all extraneous pre-solution activity. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in claims 1-10 merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, et. al., U.S. Patent Application Publication Number 2004/0145513, published July 29, 2014 in view of Kageme, et. al., U.S. Patent Application Publication Number 2019/0339374, filed February 29, 2016.

As per claims 1 and 11, Katayama discloses a method for radar-based object avoidance for a movable platform, comprising: 
performing a plurality of "ping-pong" measurements to receive electromagnetic (EM) signals corresponding to an object and background clutters by a radar of the movable platform; and distinguishing the object from the background clutters, wherein each of the "ping-pong" measurements includes a first measurement and a second measurement, and a first direction of the first measurement is different from a second direction of the second measurement (Katayama, Fig. 4 and ¶14).
	Katayama fails to expressly disclose distinguishing objects from clutter although it is understood the return signals will include clutter.
	Kageme teaches distinguishing objects from clutter (¶78).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to distinguish targets and clutter in order to gain the obvious benefit of removing false targets and alerts.

	As per claims 2 and 12, Katayama as modified by Kageme discloses the method according to claim 1, wherein: the first measurement and the second measurement include a horizontal measurement and a vertical measurement, respectively (Katayama, ¶14).

	As per claims 3 and 13, Katayama as modified by Kageme further discloses the method according to claim 1, wherein distinguishing the object from the background clutters includes: calculating range information and relative velocity information from the received EM signals; and distinguishing the object from the background clutters according to at least one of the range information, the relative velocity information, or strength levels of the received EM signals (Kageme, ¶90 using CFAR).

	 As per claims 4 and 14, Katayama as modified by Kageme further discloses the method according to claim 3, wherein: distinguishing the object from the background clutters according to the strength levels of the received EM signals includes applying a constant-false-alarm-rate detection algorithm to the received EM signals (Kageme, ¶90).

	As per claims 5 and 15, Katayama as modified by Kageme further discloses the method according to claim 3, wherein the radar includes 
at least two first channels arranged in the first direction and at least two second channels arranged in the second direction (Katayama, Fig. 2A), the method further comprising: determining a first direction angle of the object with respect to the movable platform in the first direction according to first phase information of EM signals corresponding to the object received by the at least two first channels, a distance between the at least two first channels, and a wavelength of EM signals transmitted by the radar; and determining a second direction angle of the object with respect to the movable platform in the second direction according to second phase information of the EM signals corresponding to the object received by the at least two second channels, a distance between the at least two second channels, and the wavelength (Kageme, Fig. 7 and ¶91).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine angle of arrival in order to gain the benefit of determining an azimuth for the target.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646